USCA11 Case: 19-13893    Date Filed: 11/04/2020    Page: 1 of 6



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13893
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:19-cr-80087-RLR-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                   versus

TYRELL DONTE CURRY,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (November 4, 2020)

Before JILL PRYOR, NEWSOM, and LUCK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 19-13893         Date Filed: 11/04/2020      Page: 2 of 6



       Tyrell Curry appeals his 180-month sentence of imprisonment for possession

of a firearm and ammunition as a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e). Curry asserts that the district court improperly classified

him as an armed career criminal under the Armed Career Criminal Act, 18 U.S.C.

§ 924(e), based on its conclusion that Curry’s prior Florida drug convictions under

Fla. Stat. § 893.13 qualified as “serious drug offense[s].” Specifically, Curry

argues that his convictions didn’t qualify because convictions under Chapter 893 of

the Florida Statutes lack a mens rea requirement with respect to the substances’

illicit nature, as required by generic drug offenses. After careful review, we

affirm.1

       The ACCA mandates a 15-year minimum sentence for a defendant

convicted of possession of a firearm as a convicted felon who has at least three

convictions for a “serious drug offense” or “violent felony.” 18 U.S.C.

§ 924(e)(1). A “serious drug offense” is defined, in relevant part, as an offense

under state law, punishable by at least ten years of imprisonment, “involving

manufacturing, distributing, or possessing with intent to manufacture or distribute,

a controlled substance.” Id. § 924(e)(2).




1
 We review de novo whether a conviction qualifies as a serious drug offense under the ACCA.
United States v. White, 837 F.3d 1225, 1228 (11th Cir. 2016).
                                              2
          USCA11 Case: 19-13893        Date Filed: 11/04/2020     Page: 3 of 6



      In United States v. Smith, we held that a prior conviction under Fla. Stat.

§ 893.13 is a “serious drug offense” under the ACCA and a “controlled substance

offense” under U.S.S.G. § 4B1.2(b). 775 F.3d 1262, 1268 (11th Cir. 2014). We

concluded that we needn’t look to the generic definitions of “serious drug offense”

and “controlled substance offense” because those terms were defined and “[n]o

element of mens rea with respect to the illicit nature of the controlled substance is

expressed or implied by either definition.” Id. at 1267. We also rejected the

argument that the presumption in favor of mental culpability and the rule of lenity

required us to imply an element of the federal definitions because neither definition

was ambiguous. Id. Three years later, in United States v. Pridgeon, we rejected

the argument that Smith was wrongly decided on the ground that a conviction

under § 893.13 doesn’t include a mens rea element as to the illicit nature of the

controlled substance and affirmed Smith’s holding that convictions under § 893.13

qualify as “controlled substance offense[s].” 853 F.3d 1192, 1200 (11th Cir.

2017).

      Following our decision in Smith, the Supreme Court held in Elonis v. United

States that 18 U.S.C. § 875(c), which proscribes certain threats, required that the

defendant be aware of the threatening nature of the communication. 135 S. Ct.
2001, 2004, 2012 (2015). The Supreme Court stated that, when interpreting

federal criminal statutes that are silent on the required mental state, it reads into the


                                            3
          USCA11 Case: 19-13893       Date Filed: 11/04/2020   Page: 4 of 6



statute “only that mens rea which is necessary to separate wrongful conduct from

otherwise innocent conduct.” Id. at 2010 (quotation marks omitted).

      Then, in McFadden v. United States, the Supreme Court held that the

government must prove that a defendant knew he was dealing with a controlled

substance to convict him in prosecutions involving a controlled substance

analogue, such as bath salts. 576 U.S. 186, 188–89 (2015). The Court stated that

the government can meet the knowledge requirement by showing that the

defendant possessed an analogue substance with knowledge of its features as

explained in the Controlled Substances Act—e.g., having a stimulant, depressant,

or hallucinogenic effect. Id. at 194–95. The Supreme Court explained that a

“defendant who possesses a substance with knowledge of those features knows all

of the facts that make his conduct illegal, just as a defendant who knows he

possesses heroin knows all of the facts that make his conduct illegal.” Id.

      Finally, in Shular v. United States, the Supreme Court affirmed a decision of

this Court applying Smith to conclude that a prior drug conviction under Fla. Stat.

§ 893.13 qualified as a “serious drug offense” within the meaning of the ACCA.

140 S. Ct. 779, 782–84 (2020). The petitioner there argued that a court should

look to the elements of the generic offenses listed in the “serious drug offense”

definition and that those generic offenses include a mens rea element of knowledge

that the substance was illicit. Id. at 782. But the Supreme Court held that a court


                                          4
          USCA11 Case: 19-13893        Date Filed: 11/04/2020    Page: 5 of 6



determining whether a predicate offense qualifies as a serious drug offense need

only consider whether the predicate offense’s elements necessarily entail the types

of conduct identified in the ACCA definition, rather than engage in a “generic-

offense matching exercise.” Id. at 784 (quotation marks omitted). The Supreme

Court also noted that the petitioner overstated Florida’s disregard for mens rea in

§ 893.13 because “a defendant unaware of the substance’s illicit nature can raise

that unawareness as an affirmative defense, in which case the standard jury

instructions require a finding of knowledge beyond a reasonable doubt.” Id. at

787.

       Under the prior-panel-precedent rule, an earlier panel’s holding is binding on

all subsequent panels unless the Supreme Court or this Court sitting en banc

overrules it. United States v. Jordan, 635 F.3d 1181, 1189 (11th Cir. 2011). “To

constitute an overruling for the purposes of this prior panel precedent rule, the

Supreme Court decision must be clearly on point.” United States v. Kaley, 579
F.3d 1246, 1255 (11th Cir. 2009) (quotation marks omitted). Additionally, it must

“actually abrogate or directly conflict with, as opposed to merely weaken, the

holding of the prior panel.” Id.

       Here, the district court did not err in classifying Curry’s prior drug

convictions under Fla. Stat. § 893.13 as “serious drug offenses” for ACCA

purposes. Curry’s argument that his prior Chapter 893 convictions are not serious


                                           5
          USCA11 Case: 19-13893       Date Filed: 11/04/2020    Page: 6 of 6



drug offenses because the state law lacked a mens rea element is foreclosed by this

Court’s decision in Smith. See Smith, 775 F.3d at 1267; Jordan, 635 F.3d at 1189.

Curry’s assertion that Shular didn’t address whether the career-offender guideline

requires a predicate offense to have an element of mens rea regarding the illicit

nature of the controlled substance is irrelevant because Shular would have had to

abrogate or directly conflict with Smith for this Court not to apply the prior-panel-

precedent rule. See Kaley, 579 F.3d at 1255.

      Additionally, Curry has not shown that Elonis or McFadden overruled or

abrogated Smith because neither decision is clearly on point. Elonis and

McFadden both concerned the mens rea required to convict a defendant under

certain statutes and didn’t address the interpretation of “serious drug offense” in

the context of a sentencing enhancement or whether its definition included a mens

rea requirement. See Elonis, 135 S. Ct. at 2010; McFadden, 576 U.S. at 188.

      Accordingly, the district court didn’t err in classifying Curry’s prior drug

convictions under Fla. Stat. § 893.13 as serious drug offenses because Curry’s

argument is foreclosed by Smith, which was not overruled or abrogated by Shular,

Elonis, or McFadden.

      AFFIRMED.




                                          6